In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00119-CR



             WILLIE DEE PRICE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-19-26944




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       A Fannin County jury found Willie Dee Price guilty of aggravated sexual assault of a child

and sentenced him to life imprisonment. On appeal, Price argues that the trial court erred in failing

to excuse veniremembers who could not consider the full range of punishment and in allowing the

State to admit extraneous offenses.

       Price also appeals from two additional convictions for aggravated sexual assault of a child

in companion cause numbers 06-19-00118-CR and 06-19-00120-CR. We addressed the issues

Price raises in this appeal in detail in our opinion of this date resolving Price’s appeal in cause

number 06-19-00118-CR. For the reasons stated therein, we likewise conclude that Price failed to

preserve his first issue for our review and that the trial court did not abuse its discretion by

admitting the extraneous offenses in this case. As a result, we overrule Price’s points of error.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        December 5, 2019
Date Decided:          December 9, 2019

Do Not Publish




                                                  2